 1   THOMAS A. JOHNSON, #119203
     KRISTY M. HORTON, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5
 6                             UNITED STATES DISTRICT COURT
 7                     FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
                                                )   Case No.: 2:18-cr-00141-MCE
 9   UNITED STATES OF AMERICA,                  )
                                                )
10                Plaintiff,                    )   STIPULATION AND ORDER TO
                                                )   CONTINUE STATUS CONFERENCE
11        vs.                                   )
     BRIAN FORMICONI,                           )   Date:    July 25, 2019
12                                              )   Time:    10:00 a.m.
                  Defendant                     )   Judge:   Hon. Morrison C. England, Jr.
13                                              )
14
15                                          STIPULATION
16         The United States of America through its undersigned counsel, Roger Yang,
17   Assistant United States Attorney, together with Thomas A. Johnson, counsel for
18   defendant, Brian Formiconi, hereby stipulate the following:
19      1. By previous order, this matter was set for Status Conference on July 25, 2019.
20      2. By this stipulation, defendant now moves to continue the Status Conference to,
21         October 3, 2019, at 10:00 a.m. and to exclude time between July 25, 2019, and
22         October 3, 2019, under the Local Code T-4 (to allow defense counsel time to
23         prepare).
24      3. The parties agree and stipulate, and request the Court find the following:
25         a. A continuance is requested because counsel for the defendant needs additional
26             time to review the discovery, conduct investigation, and discuss a potential
27             resolution. Additionally, the current date was moved by the court’s own
28



                           STIPULATION AND ORDER                    -1-
 1            motion and defense counsel is unavailable on July 25, 2019, and, therefore, to
 2            ensure continuity of counsel a continuance is requested.
 3         b. Counsel for defendant believes the failure to grant a continuance in this case
 4            would deny defense counsel reasonable time necessary for effective
 5            preparation, taking into account the exercise of due diligence.
 6         c. The Government does not object to the continuance.
 7         d. Based on the above-stated findings, the ends of justice served by granting the
 8            requested continuance outweigh the best interests of the public and the
 9            defendants in a speedy trial within the original date prescribed by the Speedy
10            Trial Act.
11         e. For the purpose of computing time under the Speedy Trial Act, 18 United
12            States Code Section 3161(h)(7)(A) within which trial must commence, the
13            time period of July 25, 2019, to October 3, 2019, inclusive, is deemed
14            excludable pursuant to 18 United States Code Section 3161(h)(7)(A) and
15            (B)(iv), corresponding to Local Code T-4 because it results from a continuance
16            granted by the Court at defendant’s request on the basis of the Court’s finding
17            that the ends of justice served by taking such action outweigh the best interest
18            of the public and the defendant in a speedy trial.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                           STIPULATION AND ORDER                    -2-
 1      4. Nothing in this stipulation and order shall preclude a finding that other provisions
 2         of the Speedy Trial Act dictate that additional time periods are excludable from
 3         the period within which a trial must commence.
 4
 5   IT IS SO STIPULATED.
 6
     DATE: July 2, 2019
 7                                                    /s/ Thomas A. Johnson
                                                      THOMAS A. JOHNSON
 8                                                    Attorney for Brian Formiconi
 9
10
     DATED: July 2, 2019
11
                                                      /s/ Roger Yang
12                                                    ROGER YANG
                                                      Assistant U.S. Attorney
13
14
                                             ORDER
15
           IT IS SO ORDERED.
16
     Dated: July 17, 2019
17
18
19
20
21
22
23
24
25
26
27
28



                            STIPULATION AND ORDER                    -3-
